 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

This Amendment No. 4 to Credit Agreement, dated as of June 26, 2020 (this
“Amendment”), is entered into by and among Howmet Aerospace Inc., a Delaware
corporation (“Howmet”), the Lenders (as defined below), Citibank, N.A. and
JPMorgan Chase Bank, N.A. (each, an Issuer with respect to the L/C Commitments
under the Existing Credit Agreement referenced below), Citibank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and JPMorgan Chase Bank, N.A., as syndication agent. Capitalized terms
used but not otherwise defined herein have the meanings assigned to such terms
in the Existing Credit Agreement referenced below.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Five-Year Revolving Credit Agreement,
dated as of July 25, 2014 (as amended and extended by the letter agreement,
dated June 5, 2015, and as further amended pursuant to Amendment No. 1 to Credit
Agreement, dated as of September 16, 2016, and as further amended pursuant to
Amendment No. 2 to Credit Agreement, dated as of June 29, 2018, and as further
amended pursuant to Amendment No. 3, dated as of March 4, 2020, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment,
the “Credit Agreement”), among Howmet, the lenders and issuers from time to time
party thereto, the Administrative Agent and JPMorgan Chase Bank, N.A., as
Syndication Agent;

 

WHEREAS, Howmet has requested that the Existing Credit Agreement be amended on
the terms and conditions set forth herein;

 

WHEREAS, Howmet has requested, and the Lenders and the Administrative Agent have
agreed, on the terms and conditions set forth herein, to make certain amendments
to the Existing Credit Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Definitions. Unless otherwise specifically defined herein,
each term used herein (including in the recitals above) that is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.

 

Section 2.          Amendments to the Existing Credit Agreement upon the
Amendment No. 4 Effective Date. Subject to the satisfaction of the conditions
set forth in Section 4 below, the parties hereto agree that the Existing Credit
Agreement shall be amended, with effect upon the Amendment No. 4 Effective Date
(as defined in Section 4 below), as follows:

 

(a)                Article I of the Existing Credit Agreement is hereby amended
by amending Section 1.01 thereof to insert the following new defined terms in
their correct alphabetical order:

 

“Amendment No. 4” shall mean Amendment No. 4 to this Agreement, dated as of June
26, 2020.

 

“Amendment No 4. Effective Date” shall have the meaning assigned to such term in
Amendment No. 4.

 





 

 

“Covenant Relief Period” means the period commencing on June 30, 2020, and
ending on (and including) the Covenant Relief Period Termination Date.

 

“Covenant Relief Period Termination Date” means the earlier of (a) December 31,
2021 and (b) the date on which the Administrative Agent receives an Covenant
Relief Period Termination Notice from Howmet; provided that, with respect to
clause (b) hereof, no Event of Default or Default shall have occurred and be
continuing.

 

“Covenant Relief Period Termination Notice” means a certificate of a Responsible
Officer of Howmet (a) stating that Howmet irrevocably elects to terminate the
Covenant Relief Period effective as of the date set forth in such certificate
(which date shall be no earlier than the date of the certificate) delivered to
the Administrative Agent and (b) certifying that (x) the Consolidated Net Debt
to Consolidated EBITDA as of the end of the fiscal quarter for the period of the
four fiscal quarters of Howmet most recently ended did not exceed 3.50 to 1.00
and (y) at the time of and immediately after the Covenant Relief Period
Termination Date no Event of Default or Default shall have occurred and be
continuing.

 

“Existing Preferred Stock” means the $3.75 Cumulative Preferred Stock, par value
$100 per share of Howmet issued as of the Amendment No. 4 Effective Date.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
(whether direct or indirect) on account of any stock or equity interests of any
Borrower or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase, repurchase or
other acquisition for value (direct or indirect) of any stock or equity
interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding, in each case other than (v) with respect to Existing Preferred
Stock, (w) by any Subsidiary to another Subsidiary or any Borrower, (x)
Restricted Payments by Howmet payable solely in the common stock or other common
equity interests of Howmet, (y) payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for stock and (z) repurchase of equity
interests upon the exercise of stock options if such equity interests represent
a portion of the exercise price of such stock options.

 

(b)           Article I of the Existing Credit Agreement is hereby amended by
amending Section 1.01 thereof by amending and restating the following defined
terms in their entirety as follows:

 

“Applicable Margin” shall mean:

 

(a) as of any date of determination, other than during the Covenant Relief
Period, a per annum rate equal to the rate set forth below opposite the
applicable Type of Loan and the Index Debt Ratings in effect on such date set
forth below; provided, that in the event the Index Debt Ratings fall within
different categories, the Applicable Margin shall be based on the category
corresponding to the higher of such Index Debt Ratings, unless such Index Debt
Ratings differ by two or more categories, in which case the spreads shall be
based upon the category one level below the category corresponding to the higher
of such Index Debt Ratings;

 



2

 

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at least BBB+ by S&P and/or Baa1 by Moody’s Index Debt Ratings less
than Category 1, but at least BBB by S&P and/or Baa2 by Moody’s Index Debt
Ratings less than Category 2, but at least BBB- by S&P and/or Baa3 by Moody’s.
Index Debt Ratings less than Category 3, but at least BB+ by S&P and/or Ba1 by
Moody’s. Index Debt Ratings less than Category 4, but at least  BB by S&P and/or
Ba2 by Moody’s. Index Debt Ratings equal to or lower than BB- by S&P and/or Ba3
by Moody’s. Applicable Margin for LIBOR Loans 1.015% 1.125% 1.325% 1.50% 1.70%
1.90% Applicable Margin for Base Rate Loans 0.015% 0.125% 0.325% 0.50% 0.70%
0.90%

 

(b) as of any date of determination during the Covenant Relief Period, for the
period through (and including) the fiscal quarter ending June 30, 2021, a per
annum rate equal to the rate set forth below opposite the applicable Type of
Loan and the Index Debt Ratings in effect on such date set forth below;
provided, that in the event the Index Debt Ratings fall within different
categories, the Applicable Margin shall be based on the category corresponding
to the higher of such Index Debt Ratings, unless such Index Debt Ratings differ
by two or more categories, in which case the spreads shall be based upon the
category one level below the category corresponding to the higher of such Index
Debt Ratings;

 



3

 

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at least BBB+ by S&P and/or Baa1 by Moody’s Index Debt Ratings less
than Category 1, but at least BBB by S&P and/or Baa2 by Moody’s Index Debt
Ratings less than Category 2, but at least BBB- by S&P and/or Baa3 by Moody’s.
Index Debt Ratings less than Category 3, but at least BB+ by S&P and/or Ba1 by
Moody’s. Index Debt Ratings less than Category 4, but at least  BB by S&P and/or
Ba2 by Moody’s. Index Debt Ratings equal to or lower than BB- by S&P and/or Ba3
by Moody’s. Applicable Margin for LIBOR Loans 1.515% 1.625% 1.825% 2.00% 2.20%
2.40% Applicable Margin for Base Rate Loans 0.515% 0.625% 0.825% 1.00% 1.20%
1.40%

 

(c) as of any date of determination during the Covenant Relief Period, for the
period following the fiscal quarter ending June 30, 2021, a per annum rate equal
to the rate set forth below opposite the applicable Type of Loan and the Index
Debt Ratings in effect on such date set forth below; provided, that in the event
the Index Debt Ratings fall within different categories, the Applicable Margin
shall be based on the category corresponding to the higher of such Index Debt
Ratings, unless such Index Debt Ratings differ by two or more categories, in
which case the spreads shall be based upon the category one level below the
category corresponding to the higher of such Index Debt Ratings:

 

  Category 1 Category 2 Category 3 Category 4 Category 5 Category 6   Index Debt
Ratings of at least BBB+ by S&P and/or Baa1 by Moody’s Index Debt Ratings less
than Category 1, but at least BBB by S&P and/or Baa2 by Moody’s Index Debt
Ratings less than Category 2, but at least BBB- by S&P and/or Baa3 by Moody’s.
Index Debt Ratings less than Category 3, but at least BB+ by S&P and/or Ba1 by
Moody’s. Index Debt Ratings less than Category 4, but at least  BB by S&P and/or
Ba2 by Moody’s. Index Debt Ratings equal to or lower than BB- by S&P and/or Ba3
by Moody’s. Applicable Margin for LIBOR Loans 1.265% 1.375% 1.575% 1.75% 1.95%
2.15% Applicable Margin for Base Rate Loans 0.265% 0.375% 0.575% 0.75% 0.95%
1.15%

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and acquire interests in Letters of Credit as set forth in
this Agreement in the aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(a) or in any Assignment and
Assumption or Accession Agreement pursuant to which such Lender first becomes a
Lender hereunder, as the same may be terminated or reduced from time to time
pursuant to Section 2.10 or Section 10.04(h), increased from time to time
pursuant to Section 2.20 or extended pursuant to Section 2.21. As of the
Amendment No. 4 Effective Date, the aggregate amount of Commitments is
$1,000,000,000.

 



4

 

 

(c)          Article VI of the Existing Credit Agreement is hereby amended by
amending and restating Section 6.01(b) thereof in its entirety as follows:

 

(b)       Notwithstanding paragraph (a) of this Section 6.01 and in addition to
the Liens permitted thereunder, each Borrower and any Restricted Subsidiary may
create or incur Liens which would otherwise be subject to the foregoing
restrictions to secure Indebtedness for borrowed money in an aggregate
outstanding amount which does not at the time exceed (x) during the Covenant
Relief Period, $400,000,000 (less any amounts incurred by any Subsidiary under
Section 6.06) or (y) at any time other than during the Covenant Relief Period,
10% of the Consolidated Net Tangible Assets of Howmet and its consolidated
Subsidiaries at such time.

 

(d)          Article VI of the Existing Credit Agreement is hereby amended by
amending and restating Section 6.03 thereof in its entirety as follows:

 

Section 6.03. Consolidated Net Leverage Ratio. Howmet shall not permit the ratio
of Consolidated Net Debt to Consolidated EBITDA as of the end of each fiscal
quarter for the period of the four fiscal quarters of Howmet most recently
ended, to be greater than 3.50 to 1.00; provided, however, that notwithstanding
the foregoing, during the Covenant Relief Period, Howmet shall not permit the
ratio of Consolidated Net Debt to Consolidated EBITDA as of the end of each
fiscal quarter for the period of the four fiscal quarters of Howmet set forth
below, to exceed the applicable level set forth below opposite such period under
the heading “Consolidated Net Debt to Consolidated EBITDA”:

 

Fiscal Quarter Ending Consolidated Net Debt to Consolidated EBITDA June 30, 2020
5.00 to 1.00 September 30, 2020 5.00 to 1.00 December 31, 2020 5.00 to 1.00
March 31, 2021 5.25 to 1.00 June 30, 2021 5.00 to 1.00 September 30, 2021 4.50
to 1.00 December 31, 2021 4.00 to 1.00

 



5

 

 

(e)                Article VI of the Existing Credit Agreement is hereby amended
by inserting, after Section 6.04 thereof, the following new Section 6.05:

 

Section 6.05. Restricted Payments. During the Covenant Relief Period, declare,
order, pay, make, or permit any Subsidiary to declare, order, pay or make, any
Restricted Payment except for so long as there are no Revolving Credit
Outstandings immediately prior to or after giving effect to such Restricted
Payment, in an aggregate amount not to exceed the sum of (x) $100,000,000 and
(y) after June 30, 2021, if the ratio of Consolidated Net Debt to Consolidated
EBITDA after giving effect thereto on a pro forma basis is less than or equal to
3.75 to 1.00, $150,000,000.

 

(f)                 Article VI of the Existing Credit Agreement is hereby
amended by inserting, after Section 6.05 thereof, the following new Section
6.06:

 

Section 6.06. Subsidiary Indebtedness. During the Covenant Relief Period, permit
any Subsidiary to directly or indirectly create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness except in an aggregate outstanding amount which does not at the
time exceed $400,000,000 (less any amounts secured by any Borrower or Restricted
Subsidiary under Section 6.01(b)).

 

(g)                Article VI of the Existing Credit Agreement is hereby amended
by inserting, after Section 6.06 thereof, the following new Section 6.07:

 

Section 6.07. Accounts Receivable and Securitization. During the Covenant Relief
Period, enter, or permit any Subsidiary to enter, into any accounts receivable
facility or similar financing facility or transaction (including any
securitization or non-recourse accounts receivable financing but excluding, for
the avoidance of doubt, any supply chain financing) providing for the factoring,
sale or pledge of receivables or similar assets; provided, however, that the
foregoing shall not apply to facilities or transactions for which the aggregate
outstanding amount of (x) any Indebtedness attributable thereto and (y) to the
extent not included as a liability on the consolidated balance sheet of Howmet
and its Subsidiaries in accordance with GAAP, the amount of the financing
component for such facility or transaction that would appear on a balance sheet
of such Person prepared on such date in accordance with GAAP if such financing
component were accounted for as Indebtedness incurred by such person, does not
at the time exceed $500,000,000. For purposes of determining compliance with
this Section 6.07, the amount of any Indebtedness or obligation denominated in
any currency other than Dollars shall be calculated based on customary currency
exchange rates in effect on the date on which such Indebtedness or obligation
was incurred.

 

(h)                Article X of the Existing Credit Agreement is hereby amended
by amending and restating Section 10.13 thereof in its entirety as follows:

 

Section 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03. The words “execution,” “execute,” “signature” and
words of like import in this Agreement shall be deemed to include electronic
signatures, which shall be of the same legal effect, validity or enforceability
as a manually executed signature, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



6

 

 

Section 3.          Reduction and Deemed Assignment of Commitments

 

(a)                Subject to the terms and conditions set forth herein, upon
the Amendment No. 4 Effective Date, each lender party hereto hereby agrees to
commit to provide its respective Commitment as set forth in Schedule 2.01(a) of
Exhibit A hereto (which shall be deemed to supersede and replace Schedule
2.01(a) of the Existing Credit Agreement on the Amendment No. 4 Effective Date)
(each lender listed on Schedule 2.01(a) of Exhibit A hereto, a “Lender”).
Schedule 2.01(a) of Exhibit A hereto shall be deemed to supersede and replace
Schedule 2.01(a) of the Existing Credit Agreement upon the Amendment No. 4
Effective Date; provided, that, in the event that, following the date hereof but
prior to the occurrence of the Amendment No. 4 Effective Date, any Commitments
are assigned or changed pursuant to the Credit Agreement (other than as set
forth above), then upon the Amendment No. 4 Effective Date, the Administrative
Agent shall make such changes to Schedule 2.01(a) of Exhibit A hereto solely to
the extent necessary to give effect to any such assignment or change and to the
other provisions of this Section 3(a).

 

(b)                Each Issuer committed to providing L/C Commitments under the
Existing Credit Agreement immediately prior to the effectiveness of this
Amendment shall continue to act in such capacity immediately following the
effectiveness hereof. Schedule 2.01(b) of Exhibit A hereto shall be deemed to
supersede and replace Schedule 2.01(b) of the Existing Credit Agreement upon the
Amendment No. 4 Effective Date; provided, that, in the event that, following the
date hereof but prior to the occurrence of the Amendment No. 4 Effective Date,
any L/C Commitments are changed pursuant to the Credit Agreement (other than as
set forth above), then upon the Amendment No. 4 Effective Date, the
Administrative Agent shall make such changes to Schedule 2.01(b) of Exhibit A
hereto solely to the extent necessary to give effect to any such change and to
the other provisions of this Section 3(b).

 

Section 4.          Conditions Precedent to Amendment No. 4 Effective Date.

 

The amendments set forth under Sections 2 and 3 herein shall be effective upon
the date on which the following conditions precedent are satisfied (such date,
the “Amendment No. 4 Effective Date”):

 

(a)                Amendment. The Administrative Agent shall have received
counterparts of this Amendment, duly executed by Howmet, the Lenders, each
Issuer and the Administrative Agent.

 

(b)                Fees and Expenses. The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Amendment
No. 4 Effective Date (including, without limitation, (x) consent fees payable to
the Lenders pursuant to Section 4(g) below and (y) fees and other amounts due
and payable under Section 10.05 (Expenses; Indemnity) of the Existing Credit
Agreement).

 

(c)                Corporate Documents. The Administrative Agent shall have
received (i) a copy, including all amendments thereto, of the charter of Howmet,
certified as of a recent date by the Secretary of State or other appropriate
official of its jurisdiction of incorporation and a certificate as to the good
standing of Howmet as of a recent date, from such Secretary of State or other
official; (ii) a certificate of the Secretary or Assistant Secretary of Howmet
dated the Amendment No. 4 Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws of Howmet as in effect on the
Amendment No. 4 Effective Date showing all amendments thereto since the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
Howmet authorizing the execution, delivery and performance of this Amendment and
the borrowings by Howmet hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter of Howmet has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(i) above and (D) as to the incumbency and specimen signature of each officer
executing this Amendment or any other document delivered in connection herewith
on behalf of Howmet; (iii) a certificate of another officer of Howmet as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Lenders or Weil, Gotshal & Manges LLP, counsel for the
Administrative Agent may reasonably request; provided that the charter
referenced in clause (i) above and the bylaws referenced in clause (ii) shall
not be required to be delivered to the extent the Secretary or Assistant
Secretary of Howmet certifies that such documents are unchanged since last
delivered to the Administrative Agent.



 



7

 

 

(d)               Representations and Warranties. The representations and
warranties set forth in Section 5 of this Amendment shall be true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) on and as
of the Amendment No. 4 Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

(e)               Conditions Precedent Certificates. The Administrative Agent
shall have received certificates dated the Amendment No. 4 Effective Date and
signed by a Financial Officer of Howmet confirming the satisfaction of the
conditions precedent set forth in paragraph (d) of this Section 4 and that as of
the Amendment No. 4 Effective Date, no Event of Default or Default has occurred
and is continuing.

 

(f)                Responsible Officer Certificates. The Administrative Agent
shall have received certificates of a Responsible Officer of Howmet, each dated
the Amendment No. 4 Effective Date and stating that (i) except as previously
disclosed, Howmet and each of its Subsidiaries have complied in all respects
with all Federal, state, local and foreign statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control except to the extent any such failure so to
comply would not, alone or together with any other such failure, be reasonably
likely to result in a Material Adverse Effect; (ii) neither Howmet nor any of
its Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure would be reasonably likely to result in a
Material Adverse Effect; and (iii) the plants of Howmet and its Subsidiaries do
not manage any hazardous wastes, toxic pollutants or substances similarly
denominated in violation of any applicable law or regulations promulgated
pursuant thereto including, for operations within the United States, the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, where such violation would be reasonably likely to result,
individually or together with any such other violations, in a Material Adverse
Effect.

 

(g)               Consent Fee. The Administrative Agent shall have received a
consent fee, for the account of each applicable Lender (including Citibank,
N.A.) consenting to this Amendment (each, a “Consenting Lender”), in an amount
equal to 0.15% of such Consenting Lender’s Commitment as set forth on Exhibit A
to this Amendment (“Exhibit A”), payable on the Amendment No. 4 Effective Date.

 



8

 

 

Section 5.          Representations and Warranties. To induce the Administrative
Agent and the Lenders party hereto to enter into this Amendment, Howmet hereby
represents and warrants to the Administrative Agent and the Lenders, that:

 

(a)                Authorization. Howmet has the power and authority, corporate
or otherwise, to execute, deliver and carry out the provisions of this
Amendment, or to become a party to this Amendment in accordance with the terms
hereof and to perform its obligations hereunder and under the Credit Agreement
as modified hereby, and all such action has been duly and validly authorized by
all necessary proceedings, corporate or otherwise, on its part.

 

(b)                Enforceability. This Amendment has been duly executed and
delivered by Howmet and this Amendment and the Credit Agreement as modified
hereby constitute the legal, valid and binding obligations of Howmet,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

 

(c)                Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority (other than
filings under the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder) is necessary in connection with
Howmet’s execution and delivery of this Amendment, the consummation by Howmet of
the transactions contemplated hereby or Howmet’s performance of or compliance
with the terms and conditions hereof or of the Credit Agreement as modified
hereby.

 

(d)                No Conflict. None of the execution and delivery by Howmet of
this Amendment, the consummation by Howmet of the transactions contemplated
hereby or the performance by Howmet of or compliance by Howmet with the terms
and conditions hereof or of the Credit Agreement as modified hereby will (a)
violate any law, constitution, statute, treaty, regulation, rule, ordinance,
order, injunction, writ, decree or award of any Governmental Authority to which
it is subject, (b) conflict with or result in a breach or default under its
charter or Memorandum and Articles of Association or by-laws (or equivalent
organizational or governing documents), as applicable, (c) conflict with or
result in a breach or default which is material in the context of this Amendment
under any agreement or instrument to which Howmet is a party or by which it or
any of its properties, whether now owned or hereafter acquired, may be subject
or bound or (d) result in the creation or imposition of any Lien prohibited by
Section 6.01 of the Credit Agreement upon any property or assets, whether now
owned or hereafter acquired, of Howmet.

 

(e)                No Default; Representations and Warranties. On and as of the
Amendment No. 4 Effective Date, (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of Howmet set
forth in the Loan Documents are true and correct in all material respects (or in
all respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) with the same effect as though made on
and as of the date hereof, except to the extent that any such representation or
warranty specifically refers to an earlier date, in which case such
representation or warranty is true and correct in all material respects (or in
all respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) as of such earlier date.

 

Section 6.          Reference to and Effect on the Existing Credit Agreement.

 

(a)                From the Amendment No. 4 Effective Date (i) this Amendment
and the Existing Credit Agreement shall be construed as a single instrument and
(ii) each reference in the Existing Credit Agreement to “the Credit Agreement”,
“this Agreement”, “hereunder”, “hereof” or words of like import, and each
reference in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import, shall mean and be a reference
to the Credit Agreement as amended hereby.

 

(b)                Except as expressly set forth in this Amendment, all of the
terms and provisions of the Existing Credit Agreement, each other Loan Document,
and all other instruments and agreements executed in connection therewith are
and shall remain in full force and effect and are hereby reaffirmed, ratified
and confirmed, and the Borrowers shall continue to be bound by all of such terms
and provisions.

 



9

 

 

(c)                Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(d)                This Amendment is a Loan Document under (and as defined in)
the Credit Agreement.

 

Section 7.          Miscellaneous.

 

(a)                Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION. SECTION 10.11 AND 10.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL
APPLY HERETO.

 

(b)                Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

(c)                Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03 of the Credit Agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, PDF or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “execute,” “signature” and words of like
import in this Agreement shall be deemed to include electronic signatures, which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

[Signature Pages Follow]

 



10

 

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  HOWMET AEROSPACE INC.     By: /s/ Peter Hong     Name: Peter Hong     Title:
Vice President and Treasurer

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  CITIBANK, N.A.,   individually as a Lender, as an Issuer and as Administrative
Agent     By: /s/ Michael Vondriska     Name: Michael Vondriska     Title: Vice
President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  JPMorgan Chase Bank, N.A., as a Lender and as an Issuer     By: /s/ James
Shender     Name: James Shender     Title: Executive Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  ABN Amro capital usa llc, as a Lender     By: /s/ Jamie Matos     Name: Jamie
Matos     Title: Director       ABN Amro capital usa llc, as a Lender     By:
/s/ Amit Wynalda     Name: Amit Wynalda     Title: Executive Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  Bank of montreal, as a Lender     By: /s/ Joshua Hovermale     Name: Joshua
Hovermale     Title: Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  BNP paribas, as a Lender     By: /s/ Nicolas Anberree     Name: Nicolas
Anberree     Title: Director       BNP paribas, as a Lender     By: /s/ Claudia
Zarate     Name: Claudia Zarate     Title: Managing Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  CREdit suisse ag, cayman islands branch, as a Lender     By: /s/ Judith Smith
    Name: Judith Smith     Title: Authorized Signatory       By: /s/ Michael
Dieffenbacher     Name: Michael Dieffenbacher     Title: Authorized Signatory

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  fifth third bank, national association, as a Lender     By: /s/ Michael S.
Barnett     Name: Michael S. Barnett     Title: Senior Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  GOLDMAN SACHS BANK USA, as a Lender     By: /s/ Jamie Minieri     Name: Jamie
Minieri     Title: Authorized Signatory

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  Intesa Sanpaolo S.p.A. - New York Branch, as a Lender     By: /s/ Alessandro
Toigo     Name: Alessandro Toigo     Title: Head of Corporate Desk       By: /s/
William Denton     Name: William Denton     Title: Global Relationship Manager

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  Mizuho Bank, Ltd., as a Lender     By: /s/ Donna DeMagistris     Name: Donna
DeMagistris     Title: Executive Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  Morgan Stanley Bank, N.A., as a Lender     By: /s/ Jacob Dowden     Name:
Jacob Dowden     Title: Authorized Signatory

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  MUFG Bank, Ltd., as a Lender     By: /s/ Liwei Liu     Name: Liwei Liu    
Title: Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  PNC Bank, National Association, as a Lender     By: /s/ Joseph McElhinny    
Name: Joseph McElhinny     Title: Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  Sumitomo Mitsui Banking Corporation, as a Lender     By: /s/ Jun Ashley    
Name: Jun Ashley     Title: Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  TD Bank, N.A., as a Lender     By: /s/ Maciej Niedzwiecki     Name: Maciej
Niedzwiecki     Title: Senior Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

  Truist Bank, as a Lender     By: /s/ Matthew J. Davis     Name: Matthew J.
Davis     Title: Senior Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 

 

 



  U.S. Bank National Association, as a Lender       By: /s/ Patrick McGraw    
Name: Patrick McGraw     Title: Senior Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 



  Citizens Bank, N.A., as a Lender       By: /s/ Eric J. Grasso     Name: Eric
J. Grasso     Title: Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 



  ING Bank N.V., Dublin Branch, as a Lender       By: /s/ Sean Hassett     Name:
Sean Hassett     Title: Director

 



  By: /s/ Cormac Langford     Name: Cormac Langford     Title: Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 



  The Bank of Nova Scotia, as a Lender       By: /s/ Kevin McCarthy     Name:
Kevin McCarthy     Title: Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 

  The Huntington National Bank, as a Lender       By: /s/ Marcel Fournier    
Name: Marcel Fournier     Title: Vice President





 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 



  Banco Bradesco S.A., New York Branch, as a Lender       By: /s/ Fabiana G.
Paes de Barros     Name: Fabiana G. Paes de Barros     Title: Manager

 



  By: /s/ Sonia Bettancourt     Name: Sonia Bettancourt     Title: Coordinator

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 



  M&T Bank, as a Lender       By: /s/ Shafiul Alam     Name: Shafiul Alam    
Title: Vice President

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 



  Nomura Corporate Funding Americas, LLC, as a Lender       By: /s/ Andrew Keith
    Name: Andrew Keith     Title: Executive Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 





 



  Riyad Bank, Houston Agency, as a Lender       By: /s/ Michael Meiss     Name:
Michael Meiss     Title: General Manager

 



  By: /s/ Roxanne Crawford     Name: Roxanne Crawford     Title: Vice President,
Administrative Officer

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 



  Standard Chartered Bank, as a Lender       By: /s/ James Beck     Name: James
Beck     Title: Associate Director

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 

  The Bank of New York Mellon, as a Lender       By: /s/ William M. Feathers    
Name: William M. Feathers     Title: Director





 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 

 



  Westpac Banking Corporation, as a Lender       By: /s/ Stuart Brown     Name:
Stuart Brown     Title: Tier Two Attorney

 

[Signature Page to Amendment No. 4 to Credit Agreement]

 





 



 

EXHIBIT A

 

[Amendments to Schedules to Credit Agreement]

 





 



 

SCHEDULE 2.01(a)

TO CREDIT AGREEMENT

 

LENDERS AND COMMITMENTS

 

Lender Commitment Citibank N.A. $56,666,666.68 JPMorgan Chase Bank, N.A.
$56,666,666.68 ABN Amro Capital USA LLC $43,333,333.33 Bank of Montreal
$43,333,333.33 BNP Paribas $43,333,333.33 Credit Suisse AG, Cayman Islands
Branch $43,333,333.33 Fifth Third Bank, National Association $43,333,333.33
Goldman Sachs Bank USA $43,333,333.33 Intesa Sanpaolo S.p.A.- New York Branch
$43,333,333.33 Mizuho Bank, Ltd. $43,333,333.33 Morgan Stanley Bank, N.A.
$43,333,333.33 MUFG Bank, Ltd. $43,333,333.33 PNC Bank, National Association
$43,333,333.33 Sumitomo Mitsui Banking Corporation $43,333,333.33 TD Bank, N.A.
$43,333,333.33 Truist Bank $43,333,333.33 U.S. Bank National Association
$43,333,333.33 Citizens Bank, N.A. $30,000,000.00 ING Bank N.V., Dublin Branch
$30,000,000.00 The Bank of Nova Scotia $30,000,000.00 The Huntington National
Bank $30,000,000.00 Banco Bradesco S.A., New York Branch $16,666,666.67 M&T Bank
$16,666,666.67 Nomura Corporate Funding Americas, LLC $16,666,666.67 Riyad Bank,
Houston Agency $16,666,666.67 Standard Chartered Bank $16,666,666.67 The Bank of
New York Mellon $16,666,666.67 Westpac Banking Corporation $16,666,666.67 Total
$1,000,000,000

 





 

 



SCHEDULE 2.01(b)

TO CREDIT AGREEMENT

 

ISSUERS AND L/C COMMITMENTS

 

Issuing Bank Commitment Citibank, N.A. $200,000,000 JPMorgan Chase Bank, N.A.
$200,000,000

 





 

 

 